 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MATTHEW L. McCARTHY (CABN 217871)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          Matthew.McCarthy@usdoj.gov
 8
   Attorneys for United States of America
 9

10   UNITED STATES OF AMERICA,              ) CASE NO. 18-0158 JD
                                            )
11           Plaintiff,                     ) STIPULATED ORDER CONTINUING CHANGE-
                                            ) OF-PLEA HEARING
12      v.                                  )
                                            )
13   DAHRYL REYNOLDS                        )
                                            )
14           Defendant.                     )
                                            )
15                                          )

16

17

18

19

20

21

22

23

24

25

26
27

28

     [PROPOSED] STIPULATED ORDER CONTINUING CHANGE-OF-PLEA HEARING
     CR 18-0158
30
 1          The above-captioned case is currently scheduled for a change-of-plea hearing on May 22,

 2 2019. However, the parties need additional time to conduct legal research regarding recent amendments

 3 to the sentencing provisions of the Controlled Substances Act and related case law. Accordingly, the

 4 parties jointly request that the change-of-plea hearing be continued to June 19, 2019.

 5          Further, the parties stipulate and jointly request that time be excluded from the Speedy Trial Act

 6 calculations from May 21, 2019 through June 19, 2019 for effective preparation and continuity of

 7 counsel. The parties agree that the ends of justice served by granting such a continuance outweighed the

 8 best interests of the public and the defendants in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

 9 IT IS SO STIPULATED.

10

11 DATED May 21, 2019                             DAVID L. ANDERSON
                                                  United States Attorney
12                                                Northern District of California

13
                                                                 /s/
14                                                MATTHEW L. McCARTHY
                                                  Assistant United States Attorney
15

16
                                                                /s/
17 DATED May 21, 2019                             JOYCE LEAVITT
                                                  Attorney for Defendant
18

19
                                                                /s/
20 DATED May 21, 2019                             ALANNA COOPERSMITH
                                                  Advisory Attorney for Defendant
21

22

23

24

25

26
27

28

     [PROPOSED] STIPULATED ORDER CONTINUING CHANGE-OF-PLEA HEARING
     CR 18-0158
30
 1                                                  ORDER

 2          For good cause shown, this matter shall be added to the Court’s calendar on June 19, 2019 at

 3 10:30 a.m. for a change-of-plea hearing.

 4         In addition, for the reasons stated above, the Court finds that an exclusion of time from May 21,

 5 2019 through June 19, 2019 is warranted and that the ends of justice served by the continuance outweigh

 6 the best interests of the public and the defendant in a speedy trial. See 18 U.S.C. § 3161 (h)(7)(A). The

 7 failure to grant the requested continuance would deny defense counsel the reasonable time necessary for

 8 effective preparation, taking into account the exercise of due diligence, and would result in a miscarriage

 9 of justice. See 18 U.S.C. § 3161(h)(7)(B)(iv).

10

11 IT IS SO ORDERED.

12

13 DATED May 21, 2019                                  HON. JAMES DONATO
                                                       United States District Court Judge
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     [PROPOSED] STIPULATED ORDER CONTINUING CHANGE-OF-PLEA HEARING
     CR 18-0158
30
